              Case 20-51051-KBO       Doc 73     Filed 04/16/21    Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                               )                 Chapter 11
                                    )
24 HOUR FITNESS WORLDWIDE, INC., et )                 Case No.: 20-11558 (KBO)
al.,                                )                 (Jointly Administered)
           Debtors.                 )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )                 Adv. Proc. No. 20-51051 (KBO)
                                    )
CONTINENTAL CASUALTY COMPANY;       )
ENDURANCE AMERICAN SPECIALTY
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendants.              )
                                    )

                                  NOTICE OF SERVICE

        PLEASE TAKE NOTICE that I, Mark W. Eckard, Esquire, certify that on the 15th day of

April 2021, Icaused a true and correct copy of PLAINTIFF’S RULE 26(a)(1) DISCLOSURE

STATEMENT to be served upon the below parties in the manners indicated.

 VIA E-MAIL                                    VIA E-MAIL
 Garvan F. McDaniel                            Richard G. Haddad
 HOGAN MCDANIEL                                OTTERBOURG P .C.
 1311 Delaware Avenue                          230 Park Avenue
 Wilmington, DE 19806                          New York, NY 10169
  gfmcdaniel@dkhogan.com                       rhaddad@otterbourg.com
            Case 20-51051-KBO   Doc 73     Filed 04/16/21    Page 2 of 3




VIA E-MAIL                               VIA E-MAIL
Douglas R Gooding                        Michael Busenkell
Jonathan D. Marshall                     GELLERT SCALI BUSENKELL
CHOATE, HALL & STEWART LLP                & BROWN, LLC
Two International Place                  1201 N. Orange Street, Suite 300
Boston, MA 02110                         Wilmington, DE 19801
dgooding@choate.com                      mbusenkell@gsbblaw.com
jmarshall@choate.com

VIA E-MAIL                               VIA E-MAIL
Matthew M. Burke                         Elizabeth V. Kniffen
ROBINS KAPLAN LLP                        ZELLE LLP
800 Boylston Street                      500 Washington Avenue South, Ste. 4000
Ste. 2500                                Minneapolis, MN 55415
Boston, MA 02199                         ekniffen@zelle.com
 mburke@robinskaplan.com

VIA E-MAIL                               VIA E-MAIL
Stacey S. Farrell                        Robert W. Fisher
Marlie McDonnell                         Jane E. Warring
CLYDE & CO US LLP                        Maureen Walsh
217 17th Street NW, Ste 1720             CLYDE & CO US LLP
Atlanta, GA 30363                        271 17th Street, NW, Ste 1720
stacey.farrell@clydeco.us                Atlanta, GA 30363
marlie.mcdonnell@clydeco.us              robert.fisher@clydeco.us
                                         jane.warring@clydeco.us
                                         maureen.walsh@clydeco.us

VIA E-MAIL                               VIA E-MAIL
Adam S. Cohen                            Matthew P. Dean
Kyle M. Medley                           DLA PIPER LLP (US)
Courtney E. Murphy                       1201 North Market Street, Suite 2100
HINSHAW & CULBERTSON LLP                 Wilmington, DE 19801
800 Third Avenue, 13th Floor             Telephone: (302) 468-5629
New York, NY 10022                       matthew.denn@dlapiper.com
acohen@hinshawlaw.com
kmedley@hinshawlaw.com
cmurphy@hinshaw.com
                                         VIA E-MAIL
VIA E-MAIL                               Jonathan R. MacBride
Benjamin W. Loveland                     ZELLE LLP
WILMER CUTLER PICKERING HALE             1635 Market St.
 AND DORR LLP                            Suite 1600
60 State Street                          Philadelphia PA 19103
Boston, MA 02109                         jmacbride@zelle.com
benjamin.loveland@wilmerhale.com



                                     2
             Case 20-51051-KBO   Doc 73     Filed 04/16/21       Page 3 of 3




 VIA E-MAIL
 Daniel H. Levi
 Jaqueline Matyszczyk
 PAUL, WEISS, RIFKIND, WHARTON
  & GARRISON LLP
 1285 Avenue of the Americas
 New York, NY 10019-6064
 dlevi@paulweiss.com
 jmatyszczyk@paulweiss.com


Dated: April 16, 2021
Wilmington, Delaware             By:      /s/ Mark W. Eckard
                                          Mark W. Eckard (No. 4542)
                                          REED SMITH LLP
                                          1201 Market Street, Suite 1500
                                          Wilmington, DE 19801
                                          Telephone: (302) 778-7500
                                          Facsimile: (302) 778-7575
                                          E-mail: meckard@reedsmith.com

                                          Counsel to Plaintiff




                                       3
